Citation Nr: 0423370	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-11 492	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease in excess of 20 percent 
for the period of April 4, 2000 to April 4, 2002.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease in excess of 40 percent 
on and after April 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from November 1982 to November 
1987 and from October 1988 to October 1990.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  
In February 2003, the veteran's claims folder was transferred 
to the VA Regional Office (RO) located in Nashville, 
Tennessee.  

The Board notes that, in the July 2002 VA Form 9, the veteran 
requested a hearing on appeal before a hearing officer, and 
thus, the hearing was scheduled for July 7, 2003.  However, 
the record contains evidence showing the veteran canceled the 
scheduled hearing, as per a letter dated on July 7, 2003.  
The Board deems the veteran's July 2002 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).

Further review of the record shows that the veteran was 
scheduled for a hearing on appeal before a Veterans Law Judge 
(VLJ) at the RO (Travel Board hearing) in July 2004.  In June 
2004, he was notified at his last known address that a 
hearing was scheduled for July 23, 2004, but he failed to 
report at the appointed time and place.  

Additionally, in the July 2002 VA Form 9, the veteran appears 
to have raised the issue of entitlement to an effective date 
back to the date of the initial claim in October 2000, for a 
40 percent disability evaluation for his service-connected 
low back disability.  However, the only issue currently 
before the Board is that set forth on the title page of this 
decision.  Accordingly, this matter is referred to the RO for 
appropriate action.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a) (2003).  

The Board finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issue on appeal.  The duty to assist 
includes obtaining pertinent non-VA and VA treatment records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  The veteran 
filed his claim seeking an increased disability evaluation 
for his low back disability in March 2000.  The Board 
observes that the most recent VA medical examination was 
conducted in March 2003.  The rating criteria pertaining to 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002).  Similarly, the rating criteria for diseases and 
injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003).  The March 2003 VA examination report did not contain 
clinical findings addressing the revised rating criteria, 
which includes both orthopedic and neurologic criteria.  
Moreover, additional private and VA treatment records have 
been added to the claims folder since the March 2003 
examination.

The veteran should be afforded VA orthopedic and neurologic 
examinations for his low back disability to consider the new 
IDS and September 2003 spinal disorders rating criteria.  On 
remand, the RO should consider all likely diagnostic codes 
for the veteran's low back disorder, to include both the old 
(pre-September 2002) and new rating criteria (September 2002 
and September 2003).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected low back disorder since 
July 2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his service-
connected low back disorder at any VA 
Medical Center (VAMC) since April 2003.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2003).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).   

2.  Following completion the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examination(s), conducted by an 
appropriate specialist.  The claims file 
(including service medical records) and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and should so indicate in the report(s).  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.

The veteran should be afforded an 
orthopedic/
neurologic examination to determine the 
nature and extent of the veteran's 
service-connected low back disability.  
If range of motion studies demonstrate 
any limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner(s) also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  

Regarding the degenerative disc disease 
of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology 
attributable to the low back disability 
and render an opinion as to the overall 
effect of this disability on the 
veteran's ability to obtain and retain 
employment.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained on remand.  In particular, the 
RO's review for the veteran's back 
disability should include consideration 
of: the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2003); all applicable 
diagnostic codes under 38 C.F.R. § 4.71a, 
both the pre-September 2003 and the 
revised IDS and spinal rating criteria.  
If the determinations remain unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



